JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *6for the District of Columbia, the memorandum of law and fact, and the response thereto. The court has determined that the issues presented occasion no need for an opinion. See D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that this case be remanded to the district court for a prompt hearing on appellant’s motion for release, without regard to whether dismissal of the case should be with or without prejudice. The district court is directed to issue an order promptly either granting appellant’s motion for release or providing justifications for appellant’s continued detention, as required by the Bail Reform Act. See United States v. Nwokoro, 651 F.3d 108 (D.C.Cir.2011) (per curiam).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to issue forthwith to the district court a certified copy of this order in lieu of formal mandate.